I dissent. The inference, "that, had Amadon looked to the left, he must have seen the Barrett truck being driven wildly into the intersection," seems to me to be justified neither by the law nor the evidence. Amadon had the right of way. The physical facts show that he was not only in the intersection first, but that he was struck in the rear by the vehicle which should have yielded the right of way. Amadon had a right to assume that Barrett would not only yield the right of way, but that he would enter the intersection at a lawful rate of speed. There being no substantial evidence of negligence on the part of Amadon, the action against him should have been dismissed.
BEALS, C.J., MAIN, and STEINERT, JJ., concur with BLAKE, J. *Page 385